19 F.3d 1441
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Carlos BARAJAS-SANCHEZ, Defendant-Appellant.
No. 93-50454.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 14, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Carlos Barajas-Sanchez appeals his conviction, following a jury trial, for possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  Barajas-Sanchez argues that he received ineffective assistance of counsel because his trial counsel failed to file a motion to suppress the cocaine seized at an airport security checkpoint.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
"As a general rule, we will not review challenges to the effectiveness of defense counsel on direct appeal.  Such an issue is more appropriately reserved for habeas corpus proceedings, where facts outside the record, but necessary to the disposition of the claim, may be fully developed."   United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) (citations omitted).


4
Such is the case here.  Trial counsel has had no opportunity to explain his decision not to file a motion to suppress evidence.  Therefore, we decline to address Barajas-Sanchez's argument on direct appeal.  See id. at 789.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fejd.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3